DETAILED ACTION
This office action is in response to the amendment filed 3/28/2022.  As directed by the amendment, no claims have been amended, claims 16-25 have been cancelled, claims 54-55 have been newly added, and claims 3-4 have been withdrawn as being directed to a nonelected species.  Thus, claims 1-15 and 26-55 are presenting pending in this application, with claims 1-2, 5-15, and 26-55 presented on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 3/28/2022 is acknowledged.  Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drug metering system in claim 1, 46, and 49, an opening mechanism in claim 5, and a drug sealing system in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 28, 29, 31, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, lines 1-3 recite, “wherein a portion of the air channel near the inlet is configured to direct at least a portion of the airflow entering the inlet at the outlet.”  It appears that the air flow is entering both the air inlet and the air outlet, and therefore, it is unclear how to define the metes and bounds of the air flow, whether the air flow enters the air inlet and is directed towards the air outlet, or whether the air flow simultaneously enters the air inlet and the air outlet.  
Claim 28 recites the limitation "the opening motion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the lower portion" in lines 2-3 and “the upper portion” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 31 recites the limitation "the restriction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 49, line 2 recites, “a drug metering system”.  It is unclear whether the drug metering system is considered to be an element separate from the restriction, as the structural equivalent of the drug metering system appears to the structure defining the restriction, but the restriction and the drug metering system are recited as two separate elements in claim 49.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 5-9, 11-15 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Houzego (2007/0181123).

    PNG
    media_image1.png
    382
    588
    media_image1.png
    Greyscale

Regarding claim 1, Houzego in the annotated fig 9b above discloses a drug delivery system comprising: an air channel including an air inlet and an air outlet and defining an air path from the air inlet to the air outlet (air flows in bypass and into pocket); and a dose metering system formed, at least in part, into the walls of the air channel to assist in drug dispersion into the air path (dose metering system shapes the airway to force large aggregates of powder to impact the walls as the airflow is forced to change direction, thereby deaggregating large clumps of powder) (para [0169]); a reservoir (26) (insert containing powder) in proximity to the dose metering system and configured to retain a drug to be dispersed into the air path (para [0164]); and wherein the dose metering system is designed to divert, deflect or direct at least a portion of airflow from the air channel into the reservoir (26) (airstream drawn through the inlet (42) will be directed by the dose metering system down into any powder in the reservoir (26)) (para [0168]).
Regarding claim 2, Houzego discloses the dose metering system is in the form of a geometry designed to control movement of airflow in, out and around the reservoir (26) as air moves along the air path (airstream drawn through the inlet (42) will be directed by the dose metering system down into any powder in the reservoir (26) travel back towards the recessed channel (46)) (para [0168]).
Regarding claim 5, Houzego discloses an opening mechanism movable from a closed position to an open position (as shown in figs 3a-b, device includes an opening mechanism to move insert (26) upwards to an open position) (para [0156]).
Regarding claim 6, Houzego discloses the opening mechanism includes a drug sealing system (22) (first lidding sheet) that covers an opening to the reservoir when in the closed position (para [0154]).
Regarding claim 7, Houzego discloses wherein the opening mechanism defines a portion of the air channel and the air path (as shown in fig 9b, insert (26) and first lidding sheet (22) define a portion of the air channel extending into insert reservoir (26)).
Regarding claim 8, as shown in the annotated fig 9b of Houzego, the dose metering system includes a shaped opening (42) (insert opening) to control movement of the airflow as air moves along the air path (para [0166]).
Regarding claim 9, as shown in the annotated fig 9b of Houzego, the dose metering system includes an edge forming the shaped opening (42).
Regarding claim 11, as shown in fig 21a of Houzego, the air channel is shaped to create a restriction in the air path at the dose metering system (includes restrictions at B and D forming the smallest cross section of bypass) (para [0029]).
Regarding claim 12, as shown in the annotated fig 9 of Houzego, the dose metering system includes a geometry protruding into the air flow path (vertical portion of dose metering system protrudes into air flow path to direct air downwardly into reservoir (26)).
Regarding claim 13, Houzego discloses a mouthpiece (6) in fluid communication with the air flow path (para [0148]).
Regarding claim 14, Houzego discloses a portion of the air channel near the inlet is configured to direct at least a portion of the airflow entering the inlet at the outlet (portion of air channel is directed to a bypass channel flowing directly from the inlet to the outlet) (para [0165]).
Regarding claim 15, Houzego discloses a replaceable dose cassette (12) (carrier) including the drug delivery system of claim 1 (para [0153]).
Regarding claim 26, Houzego disloses in annotated fig 9b the curved edge is adjacent a surface oriented to deflect air into the reservoir.
Regarding claim 27, Houzego discloses in the annotated fig 9b the air channel includes a first portion extending from the inlet to the dose metering system and a second portion extending from the dose metering system to the outlet.
Regarding claim 28, Houzego discloses in the annotated fig 9b the second portion of the air channel includes horizontal and vertical surfaces on the dose metering system that are generally parallel and perpendicular to the vertical opening motion of the reservoir (26).
Regarding claim 29, Houzego discloses in the annotated fig 9 wherein the inlet and at least part of the second portion of the air channel are defined by a surface on the lower portion (lower portion comprises support (30) including anvil plate (32) and airway plate (34) containing dose metering system) (para [0159]) that is generally parallel to a direction of motion of the upper portion (support (30) and carrier (12) are rotatable mounted within housing (2) (para [0187]), and therefore inner wall (50) of casing halves (2a, b) forms an upper portion that moves in an orthogonal direction with respect to the drawing, and walls of dose metering system include a surface defining inlet and at least part of the second portion of the air channel that is orthogonal to the direction of the drawing).
Regarding claim 30, Houzego discloses in the annotated fig 9b the dose metering system is positioned across at least a portion of the reservoir (26).
Regarding claim 31, Houzego discloses in the annotated fig 9b the dose metering system forms a restriction (dose metering system forms an inlet hole (42) with diameter a chosen to provide a sufficiently high air velocity (para [0173]).
Claims 32-47 and 49-51 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rand (2006/0062740).


    PNG
    media_image2.png
    855
    759
    media_image2.png
    Greyscale

Regarding claim 32, Rand, as shown in the annotated fig 4 above, discloses a drug delivery device comprising: a lower portion (3) (sleeve part) defining a reservoir (21) (upper bore part) for containing a dose, the reservoir including side walls (side wall of upper bore part (21)) and a bottom (top portion of intermediate bore (25)) for containing a dose (para [0017]), and wherein at least a portion of the reservoir (21)  includes a curved surface (wall of upper section is formed as an annular wall (8) having an inner circumferential surface) (para [0016]); and an upper portion (5) (piston part) movable relative to the lower portion (3) from a closed position to an open position  (para [0015]), wherein, in the open position, the upper portion defines (5), at least in part, an inlet (as shown in fig 4, a portion of the lower section (33) of upper portion (5) extends in the lower section (23) forming an inlet, and therefore the lower section (33) of the upper portion (5) at least partially defines part of the inlet formed in lower portion (23)) and an outlet (15) (open end), wherein the air inlet is configured to direct at least a portion of air flow (B) entering the air inlet (23) at the air outlet (15) in the open position (fig 4, para [0032]), and wherein at least a portion of the air path (B) is shaped to create a restriction (19)) (para [0017]).
Regarding claim 33, as shown in the annotated fig 4 of Rand above, the air inlet (23) and the air outlet are located on opposite sides the reservoir (21)) (para [0017]).
Regarding claim 34, the annotated fig 4 of Rand shows the inlet (23) is the restriction (19).
Regarding 35, Rand disclose a second restriction formed by piston head (39) which is positioned near the opposite side of the reservoir from the inlet (23) (see fig 4.
Regarding claim 36, Rand discloses the air path (B) is defined by an air channel formed at least in part by the upper portion (as shown in fig 4, air path in reservoir (21) is formed in part by shank (29) of upper portion (5)) (see fig 4).
Regarding claim 37, Rand discloses a portion of the air channel (B) near the inlet (23) is shaped to direct air flow toward the restriction (19) (as shown in fig 4, portion of air path (B) in portion of lower section (23) below lower section (33) of upper portion (5) directs air toward the restriction (19) (see fig 4).
Regarding claim 38, Rand discloses wherein a portion of the air channel (B) near the inlet is defined at least in part by a surface on the upper portion (5) (vertical surface of lower part (33) of upper portion) that is generally parallel to a direction of motion of the upper portion (5) (as shown in fig 4, vertical direction of motion of upper portion is generally parallel to vertical surface of lower part (33) of upper portion (5)).
Regarding claim 39, Rand discloses a portion of the air channel (B) near the outlet (27) is defined at least in part by a surface that is generally perpendicular to the direction of motion of the upper portion (5) (as shown in fig 4, surface of lower portion (4) adjacent to countersunk entrance (27) is horizontal and therefore generally perpendicular to the vertical direction of motion of upper portion (5)).
Regarding claim 40, Rand discloses a portion of the air channel (B) near the outlet (27) is defined at least in part by surfaces that are generally parallel and perpendicular to the direction of motion of the upper portion (as shown in fig 4, surface of lower portion (4) radially outward of countersunk entrance (27) is horizontal and surface of lower portion (4) radially inward of countersunk entrance (27) is vertical and therefore includes surfaces that are generally parallel and perpendicular to the direction of motion of the upper portion (5)).
Regarding claim 41, Rand discloses the air channel (B) includes a first portion extending from the inlet (23) to the restriction (16) (as shown in fig 4, includes a first portion extending from the part of lower section (23) containing upper portion (5) to the restriction (11)) and a second portion extending from the restriction (11) to the outlet (27).
Regarding claim 42, Rand discloses the restriction (11) is positioned across at least a portion of the reservoir (21) (positioned along the lower part of reservoir (21)) (see fig 4).
Regarding claim 43, Rand discloses the second portion of the air channel (B) includes surfaces that are generally parallel and perpendicular to the opening motion (as shown in fig 4, surface of lower portion (4) radially outward of countersunk entrance (27) is horizontal and surface of lower portion (4) radially inward of countersunk entrance (27) is vertical and therefore includes surfaces that are generally parallel and perpendicular to the direction of motion of the upper portion (5)).
Regarding claim 44, Rand discloses the inlet (23) and at least part of the second portion of the air channel (B) are defined by a surface on the lower portion (4) (as shown in fig 4, surface of restriction (19) includes a lower surface defining the inlet (23) and an upper surface defining the second portion of the air channel).
Regarding claim 45, Rand discloses the restriction (19) is more restricted than the outlet (27) (as shown in fig 4, restriction (19) has a smaller cross sectional area than outlet (27)).
Regarding claim 46, Rand discloses a structure defining the restriction (19) also defines a drug metering system to divert a portion of the air from the air path (B) into the reservoir (21) (as shown in fig 4, restriction (19) directs air from the air flow path (B) into the reservoir (21)).
Regarding claim 47, Rand discloses the drug metering system includes an edge (as shown in fig 4, restriction (19) forming drug metering system includes an edge.
Regarding claim 49, Rand discloses a drug metering system (edge of restriction (19) located relative to the reservoir (21) and shaped to divert air into the reservoir (21) (as shown in fig 4, restriction (19) directs air from the air flow path (B) into the reservoir (21)).
Regarding claim 50, Rand discloses the upper portion (5) slides in a linear direction (upward and downward direction) relative to the lower portion (4) from the closed position to the open position (para [0032]).
Regarding claim 51, Rand discloses the outlet (27) directs air in a direction that is not back toward the inlet opening (23) (as shown in fig 4, air is directed in an upward and horizontal direction at the outlet (27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houzego as applied to claim 1 above, and further in view of Rand.
Regarding claim 10, Houzego discloses a reservoir. 
Houzego does not disclose the reservoir includes a combination dose configuration for delivering multiple drugs at the same time.
However, Rand teaches a reservoir (capsule) containing a powder medicament, wherein the medicament may be the sole medicament in the reservoir, or in combination with another medicament (para [0035]), such as preferred combinations of a bronchodilator in combination with an anti-inflammatory (para [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the reservoir of Rand by providing a combination dose configuration for delivering multiple drugs at the same time, such as a bronchodilator in combination with an anti-inflammatory, as taught by Rand in order to allow the device to deliver preferred combinations of medicament to a patient (Rand, para [0037])
Claims 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houzego as applied to claim 1 above, and further in view of Armstrong (5,529,059).
Regarding claim 54, Rand discloses an air path.
Rand does not disclose the drug is entrained into the air path by at least a venturi effect.
However, Armstrong teaches an inhalation device including a reservoir (65) (space) for containing a powder medicament (64) (col 9, ln 8-18), and wherein the air flow path includes a restriction (23) (venture) to increase air flow velocity at a location where dose entrained air exits the reservoir (65) (col 9-32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the restriction of Rand by configuring the restriction as a venturi to increase air flow velocity at a location where dose entrained air exits the reservoir as taught by Armstrong in order to increase air velocity to cause a drop in pressure, resulting in a partial vacuum to pick up the powder material (Armstrong, col 2, ln 32-48).
Claims 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand as applied to claim 32 above, and further in view of Barney et al (2006/0157053).
Regarding claim 52, Rand discloses a drug delivery system configured to be used as an inhaler (para [0014]).
Rand does not disclose a mouthpiece in fluid communication with the air path.
However, Barney in figs 1-4 teaches an inhaler including an outlet port (34) forming a mouthpiece (para [0076]), wherein the mouthpiece (16) is fluidly coupled to an air path of a drug delivery device (12) (magazine) (drug from magazine (12) is entrained in an air flow and exits through outlet port and into mouthpiece, allowing user to inhale the powder (para [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inhaler of Rand by providing a mouthpiece configured to pass air therethrough as taught by Barney in order to allow a user to inhale the powder medicament once the powder has been dispensed from the drug delivery device (Barney, para [0065]).
Regarding claim 53, Rand discloses the drug delivery system configured to be used as an inhaler (para [0014]).
Rand does not disclose the inhaler including a replaceable dose cassette including the drug delivery system.
However, Barney in fig 20 teaches an inhaler including a replaceable dose cassette (110) (magazine) containing a plurality of drug delivery devices comprising a piston (114) (para [0088]), and wherein the replaceable dose cassette containing the plurality of drug delivery devices (114) is replaceable (para [0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drug delivery device of Rand by providing a plurality of drug delivery devices onto a replaceable replaceable dose cassette as taught by Barney in order to allow the inhaler to be non-disposable by allowing an empty magazine to be replaced by a full magazine (Barney, para [0071]).
Claims 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand as applied to claim 32 above, and further in view of Armstrong.
Regarding claim 55, Rand discloses a reservoir (21) and a restriction.
Rand does not disclose the drug is entrained into the air path by at least a venturi effect.
However, Armstrong teaches an inhalation device including a reservoir (65) (space) for containing a powder medicament (64) (col 9, ln 8-18), and wherein the air flow path includes a restriction (23) (venture) to increase air flow velocity at a location where dose entrained air exits the reservoir (65) (col 9-32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the restriction of Rand by configuring the restriction as a venturi to increase air flow velocity at a location where dose entrained air exits the reservoir as taught by Armstrong in order to increase air velocity to cause a drop in pressure, resulting in a partial vacuum to pick up the powder material (Armstrong, col 2, ln 32-48).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-8, 32-33, 35-36, 44, 46, 48, 49, 52, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, 21, 25-26, and 30 of U.S. Patent No. 10,632,268. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, application claim 17 differs from US Patent claim 1 in the following respect:
Application claim 1
US Patent claim 17
1.  A drug delivery system comprising: 
(1) an air channel including an air inlet and an air outlet and defining an air path from the air inlet to the air outlet; and 
(2) a dose metering system formed, at least in part, into the walls of the air channel to assist in drug dispersion into the air path; 
(3) a reservoir in proximity to the dose metering system and configured to retain a drug to be dispersed into the air path;
(4) and wherein the dose metering system is designed to divert, deflect or direct at least a portion of airflow from the air channel into the reservoir.
17. A dose cassette for use with a dose delivery device, comprising: 

(3) a lower portion having a top side and defining a portion of a reservoir for containing a dose and including an opening to the reservoir at the top side of the lower portion, at least a portion of the reservoir including a curved surface; 

and an upper portion movable relative to the top side of the lower portion between a closed position in which the upper portion closes the opening to the reservoir in the lower portion, and an open position in which the opening to the reservoir in the lower portion is open to receive air, wherein, 

(1) with the upper portion in the open position, the lower and upper portions define an air flow path across at least a portion of the opening to the reservoir from an inlet opening to an outlet opening, wherein the upper and lower portions form at least a portion of the inlet opening and wherein 
(2) a diverter directs air from the air flow path 
(4) downwardly into the reservoir.


	Application claim 1 differs from US Patent claim 17 in that US Patent claim 17 recites additional limitations, such as a lower portion having a top side and an upper portion movable relative to the top side of the lower portion between a closed position in which the upper portion closes the opening to the reservoir in the lower portion, and an open position in which the opening to the reservoir in the lower portion is open to receive air.  Therefore, application claim 1 is not patentably distinct because it is “anticipated” by US Patent claim 17.
Regarding claims 2 and 5-8, US Patent claims 17-19 disclose the limitations of application claims 2 and 5-8.
Regarding claim 32, application claim 32 differs from US Patent claim 21 in the follow respect:
Application claim 32
US Patent claim 21
32. A drug delivery system, comprising: 
(1) a lower portion defining a reservoir for containing a dose, the reservoir including side walls and a bottom for containing a dose, and wherein at least a portion of the reservoir includes a curved surface; 
(2) and an upper portion movable relative to the lower portion from a closed position to an open position, 
(3) wherein, in the open position, the upper portion defines, at least in part, an inlet and an outlet and defines an air path extending between the inlet and the outlet and across at least a portion of the reservoir such that at least a portion of air in the air path enters the reservoir to entrain the dose in the reservoir, 
(4) and wherein the air path is shaped to form a restriction.
21. A dose delivery device, comprising: 
a dose cassette including a lower portion having a top side 
(1) and defining a portion of a reservoir for containing a dose, and including an opening to the reservoir at the top side of the lower portion, and
(2) an upper portion slidably movable relative to the top side of the lower portion between a closed position in which the upper portion closes the opening to the reservoir in the lower portion, and an open position in which the opening to the reservoir in the lower portion is open to receive air, (1) at least a portion of the reservoir including a curved surface; and 
(3) wherein, with the upper portion in the open position, the lower and upper portions define an air flow path across at least a portion of the opening to the reservoir from an inlet opening to an outlet opening, wherein the upper and lower portions form at least a portion of the inlet opening 
(4) and having a restriction between the inlet opening and the outlet opening such that air exiting the reservoir passes through the restriction.


Application claim 32 differs from US Patent application claim 21 in that US Patent claim 21 recites additional limitations, such as a dose cassette including a lower portion having a top side and air exiting the reservoir passes through the restriction.  Therefore, application claim 32 is not patentably distinct because it is “anticipated” by US Patent claim 21.  
Regarding claims 33, 35-36, 44, 46, 48, 49, 52, and 53, US Patent claims 21, 25-26, and 30 disclose the limitations of application claims 33, 35-36, 44, 46, 48, 49, 52 and 53.
Claim 1-2, 5-13, 26, 30, 31-33, 35, 37, 42, 46-49, 52, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10-11, and 16-17 of copending Application No. 17/402,436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, application claim 1 differs from reference application claim 1 in the follow respect:
Application claim 1
Reference application claim 1
1.  A drug delivery system comprising: 
(1) an air channel including an air inlet and an air outlet and defining an air path from the air inlet to the air outlet; and 
(2) a dose metering system formed, at least in part, into the walls of the air channel to assist in drug dispersion into the air path; 
(3) a reservoir in proximity to the dose metering system and configured to retain a drug to be dispersed into the air path;
(4) and wherein the dose metering system is designed to divert, deflect or direct at least a portion of airflow from the air channel into the reservoir.
1. A drug delivery device comprising: 
first and second parts moveable relative to each other from a closed position to an open position; 
(3) wherein the first part defines a reservoir for containing a dose, the reservoir including a top, side walls and a bottom, and wherein at least a portion of the reservoir includes at least a first curved surface; wherein at least a portion of the second part fits against the first part in the closed position to seal the dose in the reservoir; and 
(1) wherein the first and second parts, in the open position, create an air path including an air inlet to receive entering air flow and an air outlet,
(4) wherein, in the open position, the top of the reservoir is open and the bottom of the reservoir is closed, wherein the air inlet is configured to direct at least a portion of the entering air flow at the air outlet in the open position, 
(2) and wherein at least a portion of the air path is shaped to create a restriction.


Application claim 1 differs from reference application claim 1 in that reference application claim 1 recites additional limitations, such as the reservoir including a top, side walls and a bottom, and wherein at least a portion of the reservoir includes at least a first curved surface; wherein at least a portion of the second part fits against the first part in the closed position to seal the dose in the reservoir.  Therefore, application claim 1 is not patentably distinct because it is “anticipated” by reference application claim 1.  
Regarding claims 2, 5-13, 26, 30, and 31, reference application claims 1, 3, 6-7, and 16-17 disclose the limitations of application claims 2, 5-13, 26, 30, and 31.
Regarding claim 32, application claim 32 differs from reference application claim 1 in the follow respect:
Application claim 32
Reference application claim 1
32. A drug delivery system, comprising: 
(1) a lower portion defining a reservoir for containing a dose, the reservoir including side walls and a bottom for containing a dose, and wherein at least a portion of the reservoir includes a curved surface; 
(2) and an upper portion movable relative to the lower portion from a closed position to an open position, 
(3) wherein, in the open position, the upper portion defines, at least in part, an inlet and an outlet and defines an air path extending between the inlet and the outlet (4) and across at least a portion of the reservoir such that at least a portion of air in the air path enters the reservoir to entrain the dose in the reservoir, 
(5) and wherein the air path is shaped to form a restriction.
1.  A drug delivery device comprising: 
(2) first and second parts moveable relative to each other from a closed position to an open position; 
(1) wherein the first part defines a reservoir for containing a dose, the reservoir including a top, side walls and a bottom, and wherein at least a portion of the reservoir includes at least a first curved surface; 
wherein at least a portion of the second part fits against the first part in the closed position to seal the dose in the reservoir; and 
(3) wherein the first and second parts, in the open position, create an air path including an air inlet to receive entering air flow and an air outlet,
(4) wherein, in the open position, the top of the reservoir is open and the bottom of the reservoir is closed, wherein the air inlet is configured to direct at least a portion of the entering air flow at the air outlet in the open position, 
(5) and wherein at least a portion of the air path is shaped to create a restriction.


Application claim 32 differs from reference application claim 1 in that reference application claim 1 recites additional limitations, such as at least a portion of the second part fits against the first part in the closed position to seal the dose in the reservoir.  Therefore, application claim 32 is not patentably distinct because it is “anticipated” by reference application claim 1.  
Regarding claims 33, 35, 37, 42, 46-49, 52, and 54, reference application claims 1-3, 6-7, 10-11, and 16-17 disclose the limitations of application claims 33, 35, 37, 42, 46-49, 52, and 54.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Rand (2006/0062740) discloses the limitations of claim 32.  However, neither Rand or the other prior art of record, either alone or in combination, disclose the edge is adjacent a surface oriented to deflect air downward into the reservoir as recited in claim 48.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bulbrook (2008/0142006), Ede (7,588,030), and Anderson (6,065,472) discloses dry powder inhalers with reservoirs configured to move from a closed to an open position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785